Exhibit 10.1

AMENDMENT NO. 3

TO

STOCK PURCHASE AGREEMENT

THIS AMENDMENT NO. 3 dated as of July 31, 2007 (this “Amendment”) to the Stock
Purchase Agreement dated as of September 29, 2006, as previously amended by an
Amendment No. 1 dated as of April 30, 2007 and an Amendment No. 2 dated as of
June 29, 2007 (collectively, the “Agreement”) by and among I-Flow Corporation, a
Delaware corporation (the “Seller”), InfuSystem, Inc., a California corporation
(the “Company”), HAPC, Inc., a Delaware corporation (the “Buyer”), and Iceland
Acquisition Subsidiary, Inc., a Delaware corporation (the “Acquisition Sub”), is
entered into with reference to the following:

WHEREAS, in accordance with Section 11.2 of the Agreement, the parties hereto
deem it appropriate and advisable to amend the Agreement as described below; and

WHEREAS, capitalized terms used but not defined herein shall have the respective
meanings assigned to them in Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and intending to be legally bound, the parties
hereto agree as follows:

1. Amendment of Termination Date. Section 10.1(d) of the Agreement is hereby
amended such that the date “July 31, 2007” contained therein shall be stricken
and replaced with the date “October 1, 2007.”

2. Notices. Section 11.4 of the Agreement is hereby amended such that the
address of Gibson, Dunn & Crutcher LLP contained therein shall be stricken and
replaced with the following:

Gibson, Dunn & Crutcher LLP

3161 Michelson, 14th Floor

Irvine, CA 92612

Attention: Mark W. Shurtleff, Esq.

Facsimile (949) 451-4220

3. No Further Amendments. Except as expressly amended pursuant to Sections 1 and
2 hereof, the remaining provisions of the Agreement shall remain in full force
and effect in accordance with their terms, including without limitation the
provisions of Section 10.3 relating to the Buyer Termination Fee.

4. Counterparts; Facsimile Signatures. This Amendment may be executed in two or
more counterparts, all of which shall be considered one and the same instrument
and shall become effective when one or more counterparts have been signed by
each of the parties hereto and delivered to the other parties hereto. This
Amendment may be executed by electronic or facsimile signature, and an
electronic or facsimile signature shall constitute an original for all purposes.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller, the Company, the Buyer and the Acquisition Sub
have caused this Amendment to be executed as of the date first written above by
their respective officers thereunto duly authorized.

 

I-FLOW CORPORATION By:   /s/ Donald M. Earhart   Name: Donald M. Earhart  
Title: Chairman, CEO & President

 

INFUSYSTEM, INC. By:   /s/ James J. Dal Porto   Name: James J. Dal Porto  
Title: CEO

 

HAPC, INC. By:   /s/ John E. Voris   Name: John E. Voris   Title: CEO

 

ICELAND ACQUISITION SUBSIDIARY, INC. By:   /s/ John E. Voris   Name: John E.
Voris   Title: CEO

SIGNATURE PAGE

AMENDMENT NO. 3 TO STOCK PURCHASE AGREEMENT